Title: To James Madison from Alexander J. Dallas, 1 August 1815
From: Dallas, Alexander James
To: Madison, James


                    
                        Dear Sir.
                        1st. Aug. 1815.
                    
                    I enclose a rough sketch of a letter to Genl Jackson. The nature of the subject, and the character of the man, have made it difficult to address him. After several essays, I have thought it best to take him at his word, that he acted from necessity; and to distinguish the law of necessity from the law of the land. Be so good as to favor me with instructions and amendments.
                    
                    The Neptune arrived at Newcastle at 3 oClock this morning. Mr. Gallatin and Mr. Bayard are on board, the latter dangerously ill. Mr. Crawford and Mr. Clay are not in the Neptune. As I have not seen any of the Passengers, I can only state the fact of the arrival. You shall hear from me, as soon as I can collect any facts for communication. I am, Dr. Sir, most respectfully & faithfully Yrs.
                    
                        A. J. Dallas
                    
                    
                        
                            8 o’Clock in the evening.
                        
                        The Neptune has reached the Wharff, Mr Crawford landed at Newcastle, and hastened to Washington. Mr Bayard was landed in a very desperate state.
                        But I am grieved to add, that Mr. Gallatin and Mr Clay have been left in London. They fixed a day for joining the vessel at Plymouth; and not coming on the day appointed, Capt. Jones, on the order of Mr. Bayard and Mr. Crawford sailed without them. This is the account of Mrs. Gallatin’s relative, young Nicholson, and Mr. Gallatin’s servant. All Mr. Clay’s and Mr. Gallatin’s baggage is in the Neptune. I will see Capt. Jones in the morning, and communicate his account. I presume, however, that Mr. Crawford will write to you.
                        
                            A. J. D.
                        
                    
                